  Case 19-35116     Doc 34      Filed 12/16/20 Entered 12/16/20 08:25:27       Desc Main
                                 Document     Page 1 of 20



                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re                                            )
                                                 ) Case No: 19-35116
Donald C. Norton,                                ) Chapter: 13
                                                 )
                 Debtor(s).                      ) Judge: Hon. Janet S. Baer


                                   NOTICE OF MOTION

TO: See attached service list

       PLEASE TAKE NOTICE that on January 22, 2021, at 9:30 a.m., I will
appear before the Honorable Judge Janet S. Baer, or any judge sitting in that judge’s
place, and present the motion of Toyota Lease Trust for Relief From the Automatic
Stay, a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:

      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
646-828-7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and
the password is 587656. The meeting ID and password can also be found on the
judge’s page on the court’s web site.

       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.

                                                 Toyota Lease Trust, by its attorneys

                                                 BONIAL & ASSOCIATES, P.C.

                                                 /s/ Wesley T. Kozeny
                                                 Wesley T. Kozeny / # 6199471
                                                 12400 Olive Blvd, Suite 555
 Case 19-35116     Doc 34    Filed 12/16/20 Entered 12/16/20 08:25:27      Desc Main
                              Document     Page 2 of 20



                                               St. Louis, Missouri 63141
                                               Phone: (314) 991-0255
                                               Fax: (314) 991-6755
                                               ILBK@BonialPC.com

                              CERTIFICATE OF SERVICE
I, Wesley T Kozeny, declare under penalty of perjury under the laws of the United
States of America that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on
the list on December 15, 2020.

                                        /s/ Wesley T Kozeny__________
                                        Wesley T. Kozeny, Esq.

                                     Service List:

ATTORNEY FOR DEBTOR(S)                      via Clerk's ECF noticing procedures
David M. Siegel
David M. Siegel & Associates
790 Chaddick Dr
Wheeling, IL 60090-6005

TRUSTEE                                     via Clerk's ECF noticing procedures
Glenn B. Stearns
801 Warrenville Road, Suite 650
Lisle, Illinois 60532

UST                                         via Clerk's ECF noticing procedures
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

DEBTOR(S)                                   Via USPS, first class mail prepaid
Donald C. Norton
2160 Magenta Lane
Algonquin, IL 60102-5068
  Case 19-35116       Doc 34     Filed 12/16/20 Entered 12/16/20 08:25:27     Desc Main
                                  Document     Page 3 of 20



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 19-35116
Donald C. Norton,                               ) Chapter: 13
               Debtor(s).                       )
                                                ) Judge: Hon. Janet S. Baer

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

        COMES NOW Toyota Lease Trust, its subsidiaries, affiliates, predecessors in

interest, successors and/or assigns ("Movant"), through the undersigned counsel,

pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states as follows

in support of its Motion herein:

REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED HEREWITH

                          AS REQUIRED BY LOCAL RULE 4001-1

        1.     On December 13, 2019, the Debtor, above-named, filed a voluntary petition

in Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court,

for the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor, Donald C. Norton, ("Obligor(s)") is indebted to Movant pursuant

to a Lease Agreement (the "Debt Obligation"). A copy of the Debt Obligation is attached

hereto and incorporated herein as Exhibit A. Movant is entitled to enforce the Debt

Obligation.




mwsUnivMFR0000                                                                   3521-N-4467
 Case 19-35116        Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27       Desc Main
                                Document     Page 4 of 20



       4.       As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2018 LEXUS RX350, VIN: 2T2BZMCA6JC135643

("Collateral"). A copy of the proof of perfection of Movant's interest is in the Collateral

("Security Interest") is attached hereto and incorporated herein as Exhibit B.

       5.       The Debt Obligation, a lease, matures 2/1/2022. The Collateral is in the

possession of Movant. The purchase option specified in the Debt Obligation at lease end

is $28,321.83. The combined value of the lease payments and residual value at lease

end is $44,355.07.

       6.       As of December 07, 2020, the value of the Collateral is $33,200.00 The

basis for this value is NADA estimate of value. A copy of said valuation is attached hereto

as Exhibit C.

       7.       The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Debt Obligation (which was assumed pursuant

to Section 6.1 of Debtor’s confirmed Plan) and that have been missed by the Debtor as

of December 07, 2020:

  Number of            From              To           Monthly               Total
   Missed                                             Payment              Missed
  Payments                                            Amount              Payments
      4              09/01/2020       12/01/2020         $939.20           $3,756.80
                        Less partial payments (suspense balance):              $0.00
                                                            Total:         $3,756.80
       8.       The address to which payments are to be made to Servicer as agent for

Movant is:

                Toyota Motor Credit Corporation
                P.O. Box 9490
                Cedar Rapids, Iowa 52409-9490




mwsUnivMFR0000                                                                   3521-N-4467
 Case 19-35116     Doc 34     Filed 12/16/20 Entered 12/16/20 08:25:27      Desc Main
                               Document     Page 5 of 20



      9.     Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

             a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                    made by Obligors to Movant are not being made as required by the

                    Debt Obligation and the terms of the confirmed Plan and Debtor has

                    surrendered the Collateral to Movant.

             b.     11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                    Collateral (a leased vehicle) and the Collateral is not necessary for

                    an effective reorganization.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.     Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                    allowing Movant (and any successors or assigns) to proceed under

                    applicable non-bankruptcy law to enforce its remedies in and to the

                    Collateral.

             2.     That the Order be binding and effective despite any conversion of

                    the bankruptcy case to a case under any other chapter of Title 11 of

                    the United States Code.

             3.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                    waived.




mwsCOSMFR00000                                                                 3521-N-4467
 Case 19-35116    Doc 34    Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                             Document     Page 6 of 20



             4.   For such other relief as the Court deems proper.


Dated: _December 15, 2020

                                         BONIAL & ASSOCIATES, P.C.

                                         /s/ Wesley T Kozeny
                                         Wesley T. Kozeny / # 6199471
                                         12400 Olive Blvd, Suite 555
                                         St. Louis, Missouri 63141
                                         Phone: (314) 991-0255
                                         Fax: (314) 991-6755
                                         ILBK@BonialPC.com
                                         Attorney for Toyota Lease Trust




mwsCOSMFR00000                                                             3521-N-4467
         Case 19-35116            Doc 34        Filed 12/16/20 Entered 12/16/20 08:25:27                     Desc Main
                                                 Document     Page 7 of 20
F

                                                 REQUIRED STATEMENT
                                  TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

                                   DONALD C. NORTON
    All Cases: Debtor(s) ________________________________________             19-35116
                                                                  Case No. _______________           13
                                                                                           Chapter _____

                                  TOYOTA MOTOR CREDIT CORPORATION
    All Cases: Moving Creditor ____________________________________________                    12/13/2019
                                                                            Date Case Filed ____________

    Nature of Relief Sought:        Lift Stay          Annul Stay       Other (describe) ___________________________

                                                                                                02/28/2020
    Chapter 13: Date of Confirmation Hearing ______________________ or Date Plan Confirmed ________________

    Chapter 7:    No-Asset Report Filed on ______________________________
                  No-Asset Report not Filed, Date of Creditors Meeting ___________________________________

    1.       Collateral
             a.         Home
             b.                                              2018 LEXUS RX350
                        Car Year, Make, and Model ___________________________________________
             c.         Other (describe)______________________________________________________

    2.                                               23,480 (lease payments only)
             Balance Owed as of Petition Date $ _________________________
             Total of all other Liens against Collateral $_____________________
                                                             23,480 + residual val.

    3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
             amounts and dates of all payments received from the debtor(s) post-petition.

    4.       Estimated Value of Collateral (must be supplied in all cases) $ ___________________________
                                                                                        35,350

    5.       Default
             a.          Pre-Petition Default
                       Number of months _____                Amount $ _____________________

             b.               Post-Petition Default
                       i.              On direct payments to the moving creditor
                                    Number of months _____
                                                         4                            $3,756.80
                                                                      Amount $ _____________________

                       ii.           On payments to the Standing Chapter 13 Trustee
                                   Number of months _____          Amount $ _____________________

    6.       Other Allegations
             a.           Lack of Adequate Protection § 362(d)(1)
                     i.           No insurance
                     ii.          Taxes unpaid           Amount $ _____________________
                     iii.         Rapidly depreciating asset
                     iv.          Other (describe) _______________________________________________________

             b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

             c.               Other “Cause” § 362(d)(1)
                       i.             Bad Faith (describe)____________________________________________________
                       ii.            Multiple Filings
                       iii.                               vehicle surrendered to Movant and failure to pay per contract
                                      Other (describe) _______________________________________________________

             d.        Debtor’s Statement of Intention regarding the Collateral
                       i.   Reaffirm ii        Redeem iii.         Surrender iv.          No Statement of Intention Filed

                    12/15/2020
    Date: _____________________________                                    /s/ Wesley T. Kozeny
                                                             _______________________________________________
                                                                            Counsel for Movant
    (Rev. 12 /21/09)
                                                                    EXHIBIT A
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27    Desc Main
                          Document     Page 8 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                          Document     Page 9 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 10 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 11 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 12 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 13 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 14 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 15 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 16 of 20
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27   Desc Main
                         Document      Page 17 of 20
                                                                       EXHIBIT B
                                                        EXHIBIT C
Case 19-35116   Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27 Desc Main
                         Document      Page 18 of 20
         Case 19-35116       Doc 34          Filed 12/16/20 Entered 12/16/20 08:25:27     Desc Main
                                             Document      Page 19 of 20


Creditor:     ToyotaMotorCreditCorporation                              PAYMENTSRECEIVED
Debtor:               Norton,Donald                                     LoanStatusasof:      12/4/2020
CaseNo.:                19-35116                                        InitialDueDate:      3/1/2018
LoanNo.:                 xxx2735                                        DueDateChange:
OurFileNo.:            3521-N-4467
                    2018LexusRX350
Collateral:
   DateAmountNSF/                  LatePaid
  ReceivedReceived DueDateAmountDueCharges/OtherOver/ShortDescription
                                  3/1/2018$                                      939.20) PaymentAccrued
3/6/2018$                                                                        939.20FundsReceived
                                  4/1/2018$                                      939.20) PaymentAccrued
4/6/2018$                                                                        939.20FundsReceived
                                  5/1/2018$                                      939.20) PaymentAccrued
5/4/2018$                                                                        939.20FundsReceived
                                  6/1/2018$                                      939.20) PaymentAccrued
6/6/2018$                                                                        939.20FundsReceived
                                  7/1/2018$                                      939.20) PaymentAccrued
7/6/2018$                                                                        939.20FundsReceived
                                  8/1/2018$                                      939.20) PaymentAccrued
8/6/2018$                                                                        939.20FundsReceived
                                  9/1/2018$                                      939.20) PaymentAccrued
9/6/2018$                                                                        939.20FundsReceived
                                 10/1/2018$                                      939.20) PaymentAccrued
10/5/2018$                                                                       939.20FundsReceived
                                 11/1/2018$                                      939.20) PaymentAccrued
11/6/2018$                                                                       939.20FundsReceived
                                 12/1/2018$                                      939.20) PaymentAccrued
12/6/2018$                                                                       939.20FundsReceived
                                  1/1/2019$                                      939.20) PaymentAccrued
1/4/2019$                                                                        939.20FundsReceived
                                  2/1/2019$                                      939.20) PaymentAccrued
2/7/2019$                                                                        939.20FundsReceived
                                  3/1/2019$                                      939.20) PaymentAccrued
3/7/2019$                                                                        939.20FundsReceived
3/11/2019$                                                                       939.20FundsReceived
                                  4/1/2019$                                      939.20) PaymentAccrued
                                  5/1/2019$                                      939.20) PaymentAccrued
5/6/2019$                                                                        939.20FundsReceived
                                  6/1/2019$                                      939.20) PaymentAccrued
6/7/2019$                                                                        939.20FundsReceived
                                  7/1/2019$                                      939.20) PaymentAccrued
7/5/2019$                                                                        939.20FundsReceived
                                  8/1/2019$                                      939.20) PaymentAccrued
8/7/2019$                                                                        939.20FundsReceived
                                  9/1/2019$                                      939.20) PaymentAccrued
9/7/2019$                                                                        939.20FundsReceived
                                 10/1/2019$                                      939.20) PaymentAccrued
10/7/2019$                                                                       939.20FundsReceived
                                 11/1/2019$                                      939.20) PaymentAccrued
11/8/2019$                                                                       939.20FundsReceived
                                 12/1/2019$                                      939.20) PaymentAccrued
12/7/2019$                                                                       939.20FundsReceived
          Case 19-35116     Doc 34   Filed 12/16/20 Entered 12/16/20 08:25:27     Desc Main
                                     Document      Page 20 of 20

                               1/1/2020$                                  939.20) PaymentAccrued
1/8/2020$                                                                 939.20FundsReceived
                               2/1/2020$                                  939.20) PaymentAccrued
2/7/2020$                                                                 939.20FundsReceived
                               3/1/2020$                                  939.20) PaymentAccrued
3/6/2020$                                                                 939.20FundsReceived
                               4/1/2020$                                  939.20) PaymentAccrued
4/8/2020$                                                                 939.20FundsReceived
                               5/1/2020$                                  939.20) PaymentAccrued
5/4/2020$                                                                 939.20FundsReceived
5/8/2020$                                                                 939.20FundsReceived
                               6/1/2020$                                  939.20) PaymentAccrued
6/8/2020$                                                                 939.20FundsReceived
                               7/1/2020$                                  939.20) PaymentAccrued
7/8/2020$                                                                 939.20FundsReceived
                               8/1/2020$                                  939.20) PaymentAccrued
                               9/1/2020$                                  939.20) PaymentAccrued
                              10/1/2020$                                  939.20) PaymentAccrued
                              11/1/2020$                                  939.20) PaymentAccrued
                              12/1/2020$                                  939.20) PaymentAccrued
Total:$        28,176.00$                   31,932.80$         -$     (
